Citation Nr: 1537141	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for gout of the left ankle.

2. Entitlement to service connection for gout of the bilateral wrists.

3. Entitlement to an initial compensable evaluation for chronic obstructive pulmonary disease (COPD).

4. Entitlement to an initial compensable evaluation for gout of the right ankle.

5. Entitlement to an initial compensable evaluation for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from October 1988 to October 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to service connection for gout of the bilateral wrists and left ankle and initial compensable ratings for COPD and gout of the right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected erectile dysfunction has not been manifested by penile deformity. 


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2014). 
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for erectile dysfunction represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a January 2011 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and personnel records, VA and Department of Defense (DoD) treatment records, and private medical records have been obtained.  The Veteran has not identified any records pertinent to the issue decided herein that have not been obtained for review.  Moreover, in November 2012, he requested that VA decide his claim based on the evidence of record at that time.

In addition, the Veteran was afforded VA examinations that addressed his service-connected erectile dysfunction disability in August 2011 and October 2012.  The Board finds that the August 2011 and October 2012 VA examinations and their associated reports, in conjunction with the additional evidence of record, are adequate for the purpose of adjudicating the Veteran's claim for increase.  As discussed below, the VA examinations were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and they, in conjunction with the Veteran's service and post-service treatment records, provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

In that regard, the Board acknowledges that physical examination of the Veteran's penis was not performed during the August 2011 and October 2012 VA examinations.  Nevertheless, the October 2012 examiner indicated that physical examination of the Veteran's penis was not performed because examinations of his genitals had been conducted prior to that examination.  Significantly, a January 2011 DoD treatment note from Goodfellow Air Force Base indicates that a review of symptoms at that time was negative for penile symptoms.  In addition, a February 2011 private treatment note from West Medical Associates shows that physical examination of the Veteran's penis was normal.  Moreover, the Veteran has not asserted, nor do his service and post service treatment records show any complaint, finding, or diagnosis of penile deformity.  Finally, as previously noted, in November 2012, the Veteran requested that his claim be decided based on the evidence of record.  As such, the Board finds that the August 2011 and October 2011 VA examinations, when reviewed in conjunction with additional lay and medical evidence of record, provide detail sufficient to allow the Board to make a fully informed determination as to the Veteran's claim for increase for erectile dysfunction.  Thus, the Board finds that it is unnecessary to remand the claim for obtainment of a new VA examination to ascertain whether penile deformity is present would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Legal Criteria and Analysis

The Veteran argues that his erectile dysfunction should carry monetary compensation. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's erectile dysfunction is rated under Diagnostic Code (DC) 7522, and is thus rated by analogy under the criteria for deformity of the penis.  See 38 C.F.R. §§ 4.20, 4.27.  Under DC 7522, deformity of the penis with loss of erectile power warrants a 20 percent rating.  A note to DC 7522 indicates that entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 should be reviewed.  38 C.F.R. § 4.115b, DC 7522.  In this regard, since November 1, the Veteran has received SMC based on loss of use of a creative organ pursuant to 38 C.F.R. § 3.350(a).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran avers that he is entitled to an initial compensable rating for erectile dysfunction because his penis does not function without the use of medication.  See Veteran's July 2013 Notice of Disagreement.  Significantly, the Veteran has not alleged in any of his statements of record or in any of his statements documented in service, VA, private and DoD treatment records that he suffers from penile deformity of any kind.

The Board finds that entitlement to an initial compensable rating for the Veteran's erectile dysfunction is not warranted.  While the record reflects erectile dysfunction, the weight of the evidence reflects no deformity of the Veteran's penis.

A review of the Veteran's service treatment records show that he underwent vasectomy and circumcision during service.  Associated clinical records are negative for any finding, complaint or diagnosis of deformity of the Veteran's penis.

DoD treatment records from Goodfellow Air Force Base dating since January 2011 show diagnosis of erectile dysfunction with complaint of difficulty maintaining an erection for which medication was prescribed with benefit.  In May 2011 and September and October 2012, the Veteran reported benefit with use of medication for treatment of erectile dysfunction and he denied side effects or problems with use of such medication.  Significantly, review of symptoms in January 2011 states that no penile symptoms were present.  In an October 2012 statement, the Veteran's family physician, A. Miller, D.O., indicated that the Veteran had been taking medication for treatment of erectile dysfunction with benefit.  She indicated that the Veteran denied issues with obtaining an erection; however, he is unable to sustain an erection without use of medication.  

A February 2011 private treatment note from West Texas Medical Associates shows that the Veteran's penis was normal on physical examination.

During VA examination in August 2011, the Veteran reported that he developed erectile dysfunction during service a few years prior, but he did not recall the exact date.  The examiner diagnosed erectile dysfunction and indicated that it ranges from partial to complete with inability to maintain an erection.  It was noted that the Veteran sometimes used stimulating medications for treatment of erectile dysfunction. 

During VA examination in October 2012, the Veteran complained of problem either getting firm erections and/or maintaining them for several years.  The Veteran indicated that he is unable to achieve an erection sufficient for penetration and ejaculation without medication; however, he is able to achieve the same with use of medication.  The examiner indicated that the Veteran has no history of orchiectomy; voiding dysfunction; recurrent symptomatic urinary tract or kidney infections; retrograde ejaculation; chronic epididymitis, epididymo-orchitis or prostatitis; or, benign or malignant neoplasm or metastases related to erectile dysfunction.  Physical examination of the Veteran's penis was not performed.  In that regard, the examiner stated that the Veteran's erectile dysfunction is a long term problem and genital examinations had been performed previously.  The examiner further indicated that the Veteran's erectile dysfunction does not impact his ability to work.  

After a thorough review of the entirety of the evidence of record, the Board finds that a compensable disability rating for the Veteran's service-connected erectile dysfunction is not warranted.  In this regard, while the Veteran has clearly been diagnosed with erectile dysfunction based on his inability to maintain an erection sufficient for penetration and ejaculation without use of medication, the Veteran has not asserted, nor do treatment records or examination reports show any complaints, findings or diagnosis of a penile deformity of any kind at any time pertinent to the current appeal.  

As neither the lay nor the objective medical evidence in this case shows or otherwise suggests that the Veteran has any actual deformity of the penis, a compensable rating under DC 7522 is not warranted.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  In any event, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected erectile dysfunction is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's erectile dysfunction with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily an inability to maintain an erection sufficient for penetration and ejaculation without use of medication.  The current noncompensable rating under DC 7522 is specific for such symptomatology.  The mere fact that his rating is noncompensable does not render his erectile dysfunction disability outside the nature of disability that is contemplated by the rating schedule.  

Moreover, as was explained in the merits decision above in denying an initial compensable evaluation, the criteria for an initial compensable evaluation was considered, but the rating assigned was upheld because the rating criteria are adequate.  Also, as noted above, the Veteran receives SMC for loss of a creative organ for his erectile dysfunction under the appropriate provisions, and he has not been shown to have penile deformity.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As the preponderance of the evidence is against the claim for increase, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49,54-56 (1990).


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.


REMAND

The Veteran's claims of entitlement to service connection for gout of his left ankle and bilateral wrists, and initial compensable ratings for COPD and gout of the right ankle must be remanded for additional development.  

A review of the Veteran's service treatment records shows complaints of right ankle pain were diagnosed as gout verses pseudo gout during service in September 1998.   In June 2005, acute right hallux pain was noted to be suspicious for gout.  His uric acid level was 7.4 mg/dL (reference range 3.5-8.5 mg/dL).  In March 2006, x-ray of the right hand for joint pain at the 1st metacarpophalangeal joint was read as normal.  In October 2008, his uric acid level was 6.8 mg/dL.  During retirement examination in June 2010, the Veteran reported history of painful wrists, arthritis in both ankles, and painful joints.  The examiner noted "gout," which was also noted in summary of defects and diagnosis following retirement examination.  In a subsequent June 2010 report of medical assessment, the Veteran indicated that he had been seen by a healthcare provider for gout of his right foot and bilateral wrists.  He indicated that his body constantly aches to the touch.  

Post-service treatment records show that in December 2010, complaints of pain at the left great toe and tenderness to palpation along the bilateral metatarsophalangeal joints were diagnosed as gout.  In October 2011, complaints of a swollen right hand and arm were diagnosed as swelling of hands.  X-ray of the right hand showed dorsal hand swelling without radiographic sequela of gout; however, it was noted that mild widening of the scapholunate joint space may represent scapholunate ligament injury.  Concern of septic arthritis was also noted in light of leukocytosis and elevated ESR.  In January 2012 complaints of right wrist and right ankle pain were diagnosed as gout.  

During VA examination in August 2011, the Veteran reported that bilateral foot pain that comes and goes with differing levels of severity and which moved from joint to joint.  The Veteran attributed such pain to gout.  The examiner diagnosed gout based on recent uric acid level of 11, and she noted that gout was initially diagnosed during service in the 1990s.  She indicated that the Veteran frequently shows symptoms of swelling of his ankles and foot joints due to gout arthritis and even though he was taking prescribed medication for treatment of gout, gout still affects the Veteran's activity when it flares up.  The August 2011 examination report appears to relate complaints of occasional wrist pain, rated from 1 to 2, out of 10, in intensity, to questionable carpal tunnel syndrome; however, there was no prior diagnosis of carpal tunnel syndrome and the examiner stated that nerve conduction studies were necessary to verify such diagnosis.

During VA examination in October 2012, the Veteran reported ankle pain during flare ups of gout.  He further indicated that flare-ups of gout impact the functioning of his ankles.  The examiner stated that at times, the Veteran has flare-ups of gout that may affect several joints.  At the time of examination, however, the examiner stated the Veteran had no ankle pain so no ankle diagnosis was substantiated.

The RO attempted to schedule the Veteran for further VA examination to determine the nature and etiology of his claimed gout disabilities on two occasions in February 2013, however, the requested examinations were cancelled by the VAMC due to "incorrect jurisdiction."  A handwritten note dated in April 2013 shows that the RO unfortunately therefore decided to adjudicate the claims based on the evidence of record, which is insufficient to decide the Veteran's service connection claims.  Specifically, it remains unclear whether the Veteran has a current diagnosis of gout of his left ankle and bilateral wrists.  Given the Veteran's in-service diagnosis of gout and current complaints of gout affecting his left ankle and bilateral wrists, a VA examination and medical opinion is necessary to determine this matter.  On remand, the Veteran must be scheduled for a VA examination to determine if he has a gout disability of his left ankle and bilateral wrists that had onset during service or that is otherwise related to any incident of his military service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the Veteran's claim for an initial compensable evaluation for gout of his right ankle, treatment records from Goodfellow AFB show that he experienced flare-ups of gout in January 2012 for which he was given a work excuse for light duty at work for 5 days, and in September 2012, it was noted that the Veteran reported that his last flare-up of gout was in May 2012.  While the Veteran was afforded VA examinations in August 2011 and October 2012 which contain some discussion of the Veteran's gout disability, neither examiner addressed the relevant rating criteria for the assignment of an appropriate disability evaluation for gout of the Veteran's right ankle.  See 38 C.F.R. § 4.71a, DC 5017 (gout will be rated under DC 5002 for active or residuals of inactive rheumatoid arthritis).  While the October 2012 VA examiner indicated that there was not a DBQ specific for evaluation of gout at that time, review of the VA Compensation and Pension website shows that DBQ titled "Non-Degenerative Arthritis (Including Inflammatory, Autoimmune, Crystalline and Infectious Arthritis) and Dysbaric Osteonecrosis" addresses the relevant rating criteria for evaluation of gout.  As the evidence currently of record is insufficient to decide the Veteran's claim for an initial compensable evaluation for gout of his right ankle, he must be afforded a new VA examination with findings responsive to the relevant rating criteria to determine the nature and severity of his right ankle gout disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also finds that the October 2012 VA respiratory conditions examination is inadequate for the purpose of deciding the Veteran's claim for an initial compensable evaluation for his service-connected respiratory disability.  The RO has granted service connection for COPD and assigned an initial noncompensable evaluation under 38 C.F.R. § 4.97, DC 6604, for evaluation of COPD.  While the Veteran's representative asserts that a DLCO of 62 percent of predicted on pulmonary function test during the October 2012 VA examination warrants the assignment of an initial 30 percent evaluation under applicable rating criteria for DC 6604, 38 C.F.R. § 4.96(d)(6) instructs that when there is a disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is to be used.  In this case, the October 2012 VA examiner explicitly stated that test result for FEV-1% predicted most accurately reflects the Veteran's level of disability.  During the October 2012 VA examination, The Veteran's postbronchodilator FEV-1% of 83 percent of predicted corresponds with the assignment of an initial noncompensable (0 percent) disability rating under DC 6604.  

Nevertheless, the Board must consider whether a higher or additional disability rating may be assigned under any other potentially relevant diagnostic code.  In that regard, during VA examination in October 2012, the Veteran's diagnosed respiratory conditions included bronchiectasis, which the examiner noted was initially diagnosed during service.  Findings on CT scan of the Veteran's chest on the date of the October 2012 VA examination include mild bronchiectasis in the posteromedial left lower lobe.  Unfortunately, however, the examiner did not complete that part of the DBQ pertaining to evaluation of bronchiectasis, which is rated on criteria other than findings on pulmonary function testing.  

In addition, the examiner stated that that the Veteran has multiple diagnosed respiratory conditions and that his "[in-service] right middle lobectomy, obstructive lung disease (minimal), and probable new lung mass are predominantly responsible for limitation of his pulmonary function.  In that regard, radiographic findings obtained in conjunction with the October 2012 VA examination state that it was unclear at that time whether the diagnosed probable new lung mass is a post-operative change or underlying pathology.  In that regard, in a June 2013 addendum to the October 2012 VA examination and in the July 2013 Notice of Disagreement, the VA examiner and the Veteran suggest that there are additional relevant ongoing VA and private treatment records that have not yet been obtained and associated with the claims file for review.  

In light of the foregoing and because the October 2012 VA examination is now more than 2 years old, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected respiratory disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Ongoing VA, DoD (Tricare), and private treatment records, if any, should also be obtained and associated with the claims file for review.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for gout, and service-connected respiratory and pulmonary disabilities dating since his discharge from military service in October 2010. 

The Veteran should specifically be requested to complete and submit VA Form 21-4142s necessary to enable VA to obtain ongoing private treatment records for his claimed disabilities, if any, from Kaiser Permanente dating since October 2010, West Medical Associates dating since March 2011, and from Abilene Regional Medical Center and Dr. A. Yeh, M.D., dating since October 2012.   

After the Veteran has signed the appropriate releases, if any, all identified records should be obtained and associated with the claims folder.

2. Regardless as to whether the Veteran responds to the above request for assistance in obtaining records, request VA clinical treatment records, radiographic and laboratory reports, if any, from Big Springs (Texas) and Overton Brooks (Shreveport, Louisiana) VAMCs dating since December 2012.  

Also request from the DoD any medical records (Tricare) pertaining to the Veteran and any treatment received for his claimed disabilities, to include records of any ongoing treatment received at Goodfellow AFB, dating since October 2012.

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any identified records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3. Once all identified and available treatment records have been obtained and associated with the claims file to the extent possible, schedule the Veteran for appropriate VA examinations with examiners of appropriate expertise to determine the nature and etiology of his claimed left ankle and bilateral wrist gout disabilities, and to evaluate the severity of his service-connected right ankle gout and respiratory/pulmonary disabilities.  

The Veteran's paper and electronic claims files, and a copy of this REMAND, should be provided to and reviewed by the examiners in conjunction with the requested examinations.  A notation that the claims files have been reviewed should be documented in the examination reports.  All medical testing deemed appropriate should be conducted and the results should be reported in detail.

As to the Veteran's claimed (left ankle and bilateral wrists) and service-connected (right ankle) gout disabilities, following a review of the record and examination of the Veteran, the examiner is requested to:

a) Identify which joints are affected by gout, to specifically include whether the Veteran's left ankle and bilateral wrists joints are affected.  

b) If it is determined that the Veteran's bilateral wrist and left ankle joints are affected by gout, opine whether it is at least as likely as not (50 percent probability or better) that each diagnosed gout disability had onset during the Veteran's military service or is otherwise related to any event, injury or illness therein, to include notations of joint pain therein, urate levels of 7.4 mg/dL in June 2005 and 6.8 mg/dL in October 2008, notation that indomethacin was prescribed for joint pain noted to be suspicious of gout in June 2005, and notation of gout in summary of defects and diagnoses during retirement examination in June 2010.

c) As to each identified joint affected by gout, to specifically include the Veteran's service-connected right ankle, the examiner should identify whether since November 2009, gout has been an active process.  

For all time periods since November 2009 in which gout is determined to be or have been an active process, the examiner should identify whether gout has been manifested by or with:

i) One or two exacerbations a year in a well-established diagnosis; 

ii) Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 

iii) Weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; or

iv) Constitutional manifestations associated with active joint involvement, totally incapacitating.

The examiner is also requested to provide range of motion measurements for each affected joint identified, including the degree at which any pain begins and whether there is any additional functional loss of any affected joint due to pain or flare-ups of pain supported by adequate objective findings during examination and in the record, or additional loss of motion due to pain, weakness, fatigability, incoordination, or any other relevant symptom or sign.

As to the Veteran's service-connected respiratory/pulmonary disability, following a review of the record and examination of the Veteran, to include conduction of pulmonary function testing and any other testing deemed appropriate (including radiographic testing), the examiner is requested to:

i) Clarify to clarify which currently diagnosed pulmonary and respiratory conditions are at least as likely as not related to any incident of the Veteran's military service, to include diagnoses of pneumonia of the right middle and right upper lobes with lung abscess in November 1988, bronchiectasis with cysts/abscesses resulting in bronchoscopy and right middle lobectomy in October 1993, and findings of minimal to mild restrictive lung disease on PFT in January 1994 and minimal obstructive and mild restrictive lung defects on PFT in June 2007.  

Specifically, the examiner should identify whether bronchiectasis and benign or malignant tumor or mass identified and diagnosed during the October 2012 VA examination and on radiographic imaging of the Veteran's chest at that time at least as likely as not had onset during or are otherwise related to any incident of the Veteran's military service.  

ii) Delineate all pulmonary and respiratory conditions, associated symptomatology and the current severity of the Veteran's obstructive lung disease.  If and only if the examiner determines that the Veteran's currently diagnosed bronchiectasis and/or benign or malignant tumor or mass had onset during or is/are otherwise related to the Veteran's military service, he or she should also delineate all pulmonary and respiratory conditions, associated symptomatology and the current severity of those conditions. 

The appropriate Disability Benefits Questionnaire and all sections relevant to the Veteran's service-connected disability should be completed.

The examiners should reconcile his or her findings and opinions with any conflicting lay and medical evidence of record, to include the Veteran's contentions.  The examiners must provide a thorough rationale for any opinions provided.  If the examiners are unable to provide an opinion without resorting to speculation, he or she should explain why the requested opinion cannot be provided.

4. Thereafter, readjudicate the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, issue the Veteran and his representative a supplemental statement of the case and afford an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


